DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/23/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 3/30/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 11,001,734 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Objections
Claims 32 and 42 are objected to because of the following informalities: each claim does not end in a period.  Appropriate correction is required.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 25, 29 and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kramer et al., US 2016/0369036.
Regarding claim 25:
Kramer discloses a moisture curable adhesive (para. 0006) comprising extender (polyhydric alcohol, para. 0084), compatibilizer (polyol and/or glycol and/or adipate, para. 0136), polymer (abstract), and less than 0.5 wt.% of a compound selected from the group consisting of asphalt, bitumen, and coal tar (asphalt and bitumen are optional auxiliaries, para. 0172 to 0174); said polymer including reactive silyl groups (para. 0010); said moisture curable adhesive including less than 0.5 wt.% volatile organic compounds (para. 0062, they are removed by distillation); said moisture curable adhesive including less than 0.5 wt.% isocyanate groups (para. 0199 – low or zero content of isocyanates giving a low hazard classification).
Regarding claim 29:
Kramer discloses wherein the compatibilizer includes adipate glycols (para. 0136) and the extender includes polyhydric alcohols (para. 0084).
Regarding claim 34:
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kramer et al., US 2016/0369036.
Regarding claims 26-28 and 30:
Kramer discloses the claimed elements and suggests wherein their relative content can be varied within the adhesive mixture but does not disclose the exact relative percentage ranges and ratios as claimed.

Claims 35-40, 42 and 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over Fensel et al., US 7,772,301 in view of Kramer et al., US 2016/0369036.
Regarding claims 35 and 44:
Fensel discloses an adhered roofing system comprising:
i.	a roof substrate (background);
ii.	a roofing membrane of EPDM (col. 8, ll. 17-19);

Fensel discloses a bitumen based adhesive rather than the claimed non-bitumen/asphaltic based adhesive as claimed.
Kramer discloses a moisture curable, non-bitumen and non-asphaltic based adhesive as set forth above.
At the time the invention was filed, it would have been obvious to a person of ordinary skill to substitute the adhesive of Kramer for that of Fensel in order to provide an adhesive that cures with moisture, is elastic and non-tacky, has low viscosity, good strength and excellent storage stability amongst other benefits of the adhesive of Kramer (Summary of Kramer) while preserving the low toxicity desired in the adhesive of Fensel.
Regarding claim 39:
Kramer discloses wherein the compatibilizer includes adipate glycols (para. 0136) and the extender includes polyhydric alcohols (para. 0084).
Regarding claim 42:
Fensel discloses an adhesive having an alpha, omega telechelic silyl-terminated polymer (col. 2, ll. 53).
At the time the invention was filed, it would have been obvious to a person of ordinary skill to maintain an alpha, omega telechelic silyl-terminated polymer as suggested by Fensel in the adhesive substitution of Kramer – that selection of polymer being a known variation for silyl group adhesives as suggested in the Summary of Fensel.


Kramer discloses wherein the moisture curable adhesive is a single composite adhesive.
Regarding claims 36-38 and 40:
Kramer reasonably suggests the relative ratios and percentages of the claim components as set forth above.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Kramer et al., US 2016/0369036 in view of Fensel et al., US 7,772,301.
Regarding claim 32:
Kramer does not expressly disclose wherein the polymer includes an alpha, omega telechelic silyl-terminated polymer.
Fensel discloses an adhesive having an alpha, omega telechelic silyl-terminated polymer (col. 2, ll. 53).
At the time the invention was filed, it would have been obvious to a person of ordinary skill to provide an alpha, omega telechelic silyl-terminated polymer as suggested by Fensel to the adhesive of Kramer – that selection of polymer being a known variation for silyl group adhesives as suggested in the Summary of Fensel.



33 is rejected under 35 U.S.C. 103 as being unpatentable over Kramer et al., US 2016/0369036 in view of Tang et al., US 2016/0340905.
Regarding claim 33:
Kramer does not expressly disclose a peel strength with a roofing membrane greater than 1 pli.
Tang discloses a moisture curable adhesive comprising polymer and reactive silyl groups having a bond strength as high as 7.8 (para. 0065).
At the time the invention was filed, it would have been obvious to a person of ordinary skill to modify the moisture curable adhesive of Kramer to have a bond strength of over 1 pli as taught by Tang in order to provide a strong attachment less prone to failure.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Fensel et al., US 7,772,301 in view of Kramer et al., US 2016/0369036 further in in view of Tang et al., US 2016/0340905.
Regarding claim 33:
Kramer does not expressly disclose a peel strength with a roofing membrane greater than 1 pli.
Tang discloses a moisture curable adhesive comprising polymer and reactive silyl groups having a bond strength as high as 7.8 (para. 0065).
At the time the invention was filed, it would have been obvious to a person of ordinary skill to modify the moisture curable adhesive of Kramer to have a .

Allowable Subject Matter
Claims 31 and 41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art includes a plethora of moisture, curable, non-bitumen and non-asphaltic based adhesives, as cited. However, the prior art does not anticipate nor reasonably suggest the specific ranges of extender, compatibilizer, adhesion promoter, antioxidant, catalyst, dehydration agent, and filler. Altering the prior art teachings to arrive at the specific combination in the specific quantities would require impermissible hindsight.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT W HERRING/Primary Examiner, Art Unit 3633